DETAILED ACTION
	
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-8, in the reply filed on May 9, 2022 is acknowledged.  The traversal is on the grounds that claims as amended recite a technical feature that makes a contribution over cited reference.  The restriction requirement set forth in the office action dated February 8, 2022, has been withdrawn.  This office action contains examination of all claims 1-14.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 8, please replace “and C4-C10” with “or C4-C10”.

Claim 1 is objected to because of the following informalities:  In line 12, please replace “and optionally” with “or optionally”.  

Claim 1 is objected to because of the following informalities:  In line 14, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 15, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “the total” with “a total”.  

Claim 2 is objected to because of the following informalities:  In line 2, please replace “the range” with “a range”.  


Claim 2 is objected to because of the following informalities:  In line 3, please replace “the range” with “a range”.  

Claim 3 is objected to because of the following informalities:  In line 1, delete “the” which appears after “wherein”.  

Claim 3 is objected to because of the following informalities:  In line 2, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:  In line 2, please insert “sequential” prior to “polymerization”.  

Claim 5 is objected to because of the following informalities:  In line 2, please replace “catalyst with” with “catalyst comprising”.  

Claim 5 is objected to because of the following informalities:  In line 2, please replace “the catalyst comprising” with “and”.  

Claim 6 is objected to because of the following informalities:  In line 3, please replace “belongs to the group comprising” with “is selected from the group consisting of”.  

Claim 7 is objected to because of the following informalities:  In line 2, please replace “the range” with “a range”.  

Claim 9 is objected to because of the following informalities:  In line 6, please replace “the range” with “a range”.  

Claim 10 is objected to because of the following informalities:  In line 4, please replace “the range” with “a range”.  

Claim 10 is objected to because of the following informalities:  In line 5, delete “the” which precedes “melting”.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 11,292,901; relying of foreign priority date of May 18, 2017).
Example IE2 of Wang et al. discloses a process for producing a polypropylene composition by sequential polymerization comprising polymerizing in a first reactor at 70 ºC, propylene and 1-butene to obtain a first propylene polymer fraction having a comonomer content of 6.2 wt % (4.7 mole %), polymerizing in a second reactor propylene, 1-butene, and ethylene, in the presence of the first propylene polymer fraction, to obtain a second propylene polymer fraction, and polymerizing in a third reactor, propylene and ethylene in the presence of the second propylene polymer fraction to obtain a polypropylene composition having an ethylene comonomer content of 0.6 wt % (0.9 mole %) and a butene content of 6 wt % (4.5 mole %).  Polymerization is carried out in the presence of a Ziegler-Natta catalyst comprising a reaction product of Mg alkoxide, titanium tetrachloride, bis(2-ethylhexy)citraconate as internal donor, dicyclopentyl dimethoxysilane as external donor, and triethylaluminum cocatalyst.      
A polypropylene composition disclosed in example CE3 is prepared by substantially the same process, wherein propylene and 1-butene are polymerized in a first reactor at 70 ºC to produce a first polymer fraction having a comonomer content of 6.4 wt % (4.9 mole %) and a propylene composition having an ethylene comonomer content of 1.0 wt % (1.5 mole %) and a butene content of 6.7 wt % (5.1 mole %) and exhibiting a melt flow rate (230 ºC, 2.16 kg) of 5 g/10 min and melting temperature of 140 ºC.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 11,292,901). 
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Wang et al. is silent with respect to a delta value of the polypropylene composition.  However, in light of the fact that prior art polypropylene composition is substantially the same as that described in instant claims, and in view of the fact that it is prepared by substantially the same process, reasonable basis exists to believe that the polypropylene composition exhibits substantially the same property.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alastalo et al. (US 9,403,926).
Example E1 of Alastalo et al. discloses a process for producing a polypropylene composition by sequential polymerization comprising polymerizing in a first reactor at 67 ºC, propylene, 1-butene, and ethylene to obtain a first propylene polymer fraction having a comonomer content of 9.0 wt % (6.9 mole %) + 1.1 wt % (1.7 mole %) = 10.1 wt % (8.6 mole %), polymerizing in a second reactor propylene, 1-butene, and ethylene, in the presence of the first propylene polymer fraction, to obtain a second propylene polymer fraction having an ethylene content of 1.3 wt % (2.0 mole %) and a butene content of 7,8 wt % (5.9 mole %), and polymerizing in a third reactor, propylene and ethylene in the presence of the second propylene polymer fraction to obtain a polypropylene composition having an ethylene content of 1.5 wt % (2.3 mole %) and a butene content of 7.4 wt % (5.6 mole %) and exhibiting a melt flow rate (230 ºC, 2.16 kg) of 5.3 g/10 min.  
Present claims are drawn to a process comprising steps a), b), and c).  Although step a) describes polymerizing monomers consisting of propylene and a comonomer selected from C4-C10 alpha olefins, use of the transitional phrase “comprising” in defining the process does not exclude unrecited elements (in this case, polymerizing ethylene) in a claim.
This point notwithstanding, present claims are drawn to a polymer composition that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alastalo et al. (US 9,403,926). 
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Alastalo et al. is silent with respect to a delta value of the polypropylene composition.  However, in light of the fact that prior art polypropylene composition is substantially the same as that described in instant claims, and in view of the fact that it is prepared by substantially the same process, reasonable basis exists to believe that the polypropylene composition exhibits substantially the same property.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alastalo et al. (US 9,403,926) in view of Pelliconi et al. (US 7,557,161). 
While Alastalo et al. does not prescribe a particular end use of inventive polypropylene composition, one of ordinary skill in the art would have found it obvious from Pelliconi et al. to use a polypropylene composition for the manufacture of a monolayer or multilayer film (col. 6, line 35).   

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alastalo et al. (US 6,365,682).
Example 11 of Alastalo et al. discloses a polypropylene composition having an ethylene content of 1.9 wt % (2.9 mole %) and a butene content of 7.4 wt % (5.6 mole %) and exhibiting a melt flow rate (230 ºC, 2.16 kg) of 4.6 g/10 min.  
Present claims are drawn to a polypropylene composition that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 1 is also rejected because claim 9 includes all of the limitations of the base claim and any intervening claims.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 30, 2022